DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,250,991. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,250,991 discloses all of the limitations of the Instant Application.
	In re claim 1, U.S. Patent 11,250,991 discloses a multilayer ceramic capacitor comprising:
a stacked body including a plurality of dielectric layers and a plurality of internal electrodes which are stacked, the stacked body including:
a first main surface and a second main surface opposite to each other in a stacking direction;
a first lateral surface and a second lateral surface opposite to each other in a longitudinal direction orthogonal or substantially orthogonal to the stacking direction; and
a third lateral surface and a fourth lateral surface opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction and the longitudinal direction; and
a plurality of external electrodes disposed on the lateral surfaces of the stacked body; wherein the plurality of internal electrodes include a plurality of first internal electrodes and a plurality of second internal electrodes alternately stacked, with the plurality of dielectric layers interposed therebetween;
the plurality of first internal electrodes include:
first leading portions extending to the first and third lateral surfaces; and
second leading portions extending to the second and fourth lateral surfaces;
the plurality of second internal electrodes include:
third leading portions extending to the first and fourth lateral surfaces; and
fourth leading portions extending to the second and third lateral surfaces;
the plurality of external electrodes include:
a first external electrode connected to the first leading portions and covering the first leading portions exposed at the first and third lateral surfaces, the first external electrode covering a portion of each of the first main surface, the second main surface, the first lateral surface, and the third lateral surface; 
a second external electrode connected to the second leading portions and covering the second leading portions exposed at the second and fourth lateral surfaces, the second external electrode covering a portion of each of the first main surface, the second main surface, the second lateral surface, and the fourth lateral surface; 
a third external electrode connected to the third leading portions and covering the third leading portions exposed at the first and fourth lateral surfaces, the third external electrode covering a portion of each of the first main surface, the second main surface, the first lateral surface, and the fourth lateral surface; and 
a fourth external electrode connected to the fourth leading portions and covering the fourth leading portions exposed at the second and third lateral surfaces, the fourth external electrode covering a portion of each of the first main surface, the second main surface, the second lateral surface, and the third lateral surface;
about 0.85 < W/L about 1 are satisfied, where L denotes a dimension of the multilayer ceramic capacitor in the longitudinal direction, and W denotes a dimension of the multilayer ceramic capacitor in the width direction; and
a ratio of min [Al, A2, A3, A4] to max [Al, A2, A3, A4] is not less than about 36% and not more than about 90%, where A1, A2, A3, and A4 respectively denote surface areas of the first, 32second, third, and fourth external electrodes that are located on the first or second main surface of the stacked body (Claim 1).
In re claim 2, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein edges of the first, second, third, and fourth external electrodes located on the first or second main surface of the stacked body are parallel or substantially parallel to longitudinal edges of the stacked body (Claim 2).
In re claim 3, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein when a dimension l in the longitudinal direction and a dimension w in the width direction of the stacked body are each about 600 pm, each of the surface areas A1, A2, A3, and A4 of the respective first, second, third, and fourth external electrodes that are located on the first or second main surface of the stacked body is not less than about 22500 pm2 and not more than about 62500 pm2 (Claim 3). 
In re claim 4, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein when a dimension l in the longitudinal direction and a dimension w in the width direction of the stacked body are each about 600 pm, and that surface portions of the first, second, third, and fourth external electrodes located on the first or second main surface of the stacked body are translated and superimposed on one another, an area that does not overlap is not less than about 4000 pm2 and not more than about 40000 pm2 (Claim 4).
In re claim 5, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein a ratio of a surface area A1' to the surface area A1 of the first external electrode, a ratio of a surface area A2' to the surface area A2 of the second external electrode, a ratio of a surface area A3' to the surface area A3 of the third external 33electrode, and a ratio of a surface area A4' to the surface area A4 of the fourth external electrode are each not less than about 75%, where the surface area A1' is a surface area of a region having a height of about 5 pm or less from a maximum height of bumps on a surface portion of the first external electrode located on the first or second main surface, the surface area A2' is a surface area of a region having a height of about 5 pm or less from a maximum height of bumps on a surface portion of the second external electrode located on the first or second main surface, the surface area A3' is a surface area of a region having a height of about 5 pm or less from a maximum height of bumps on a surface portion of the third external electrode located on the first or second main surface, and the surface area A4' is a surface area of a region having a height of about 5 pm or less from a maximum height of bumps on a surface portion of the fourth external electrode located on the first or second main surface (Claim 5).
In re claim 6, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein corners and ridge lines of the stacked body are rounded (Claim 6).
In re claim 7, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein the plurality dielectric layers are made of a dielectric ceramic including barium titanate, calcium titanate, strontium titanate, barium calcium titanate, or calcium zirconate, as a primary component (Claim 7).
In re claim 8, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 7, as explained above. U.S. Patent 11,250,991 further discloses wherein the dielectric ceramic further includes at least one of Mg compounds, Mn compounds, Si compounds, Al compounds, V compounds, Ni compounds, and rare-earth compounds as a secondary component (Claim 8). 
In re claim 9, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 1.0 µm (Claim 9).
In re claim 10, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.8 µm (Claim 10).
In re claim 11, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein an average thickness of each the plurality of dielectric layers is not less than about 0.4 µm and not more than about 0.6 µm (Claim 11).
In re claim 12, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein the plurality of first internal electrodes include first facing portions facing the first and second main surfaces; and 
the plurality of second internal electrodes include second facing portions facing the first and second main surfaces (Claim 12).
In re claim 13, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 12, as explained above. U.S. Patent 11,250,991 further discloses wherein the stacked body includes a first lateral portion defined by one end of the first facing portions in the longitudinal direction and the first lateral surface, and a second lateral portion defined by another end of the second facing portions in longitudinal direction and the second lateral surface (Claim 13).
In re claim 14, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 13, as explained above. U.S. Patent 11,250,991 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10                         
                            µ
                        
                    m and not more than about 70 µm (Claim 14).
In re claim 15, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 13, as explained above. U.S. Patent 11,250,991 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 50 µm (Claim 15).
In re claim 16, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 13, as explained above. U.S. Patent 11,250,991 further discloses wherein an average dimension of the first and second lateral portions of the stacked body is not less than about 10 µm and not more than about 30 µm (Claim 16).
In re claim 17, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein an average thickness of each of the plurality of first internal electrode and the plurality of second internal electrodes is not less than about 0.3 µm and not more than about 1.0 µm (Claim 17).
In re claim 18, U.S. Patent 11,250,991 discloses the multilayer ceramic capacitor according to claim 1, as explained above. U.S. Patent 11,250,991 further discloses wherein an average thickness of each of the plurality of first internal electrode and the plurality of second internal electrodes is not less than about 0.6 µm and not more than about 1.0 µm (Claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naito et al. (US Patent 6,038,121)			Figure 2, Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848